Case 20-51002-BLS   Doc 48-7   Filed 06/17/21   Page 1 of 33




                        Exhibit G
Case 20-51002-BLS   Doc 48-7   Filed 06/17/21   Page 2 of 33
Case 20-51002-BLS   Doc 48-7   Filed 06/17/21   Page 3 of 33
Case 20-51002-BLS   Doc 48-7   Filed 06/17/21   Page 4 of 33
Case 20-51002-BLS   Doc 48-7   Filed 06/17/21   Page 5 of 33
Case 20-51002-BLS   Doc 48-7   Filed 06/17/21   Page 6 of 33
Case 20-51002-BLS   Doc 48-7   Filed 06/17/21   Page 7 of 33
Case 20-51002-BLS   Doc 48-7   Filed 06/17/21   Page 8 of 33
Case 20-51002-BLS   Doc 48-7   Filed 06/17/21   Page 9 of 33
Case 20-51002-BLS   Doc 48-7   Filed 06/17/21   Page 10 of 33
Case 20-51002-BLS   Doc 48-7   Filed 06/17/21   Page 11 of 33
Case 20-51002-BLS   Doc 48-7   Filed 06/17/21   Page 12 of 33
Case 20-51002-BLS   Doc 48-7   Filed 06/17/21   Page 13 of 33
Case 20-51002-BLS   Doc 48-7   Filed 06/17/21   Page 14 of 33
Case 20-51002-BLS   Doc 48-7   Filed 06/17/21   Page 15 of 33
Case 20-51002-BLS   Doc 48-7   Filed 06/17/21   Page 16 of 33
Case 20-51002-BLS   Doc 48-7   Filed 06/17/21   Page 17 of 33
Case 20-51002-BLS   Doc 48-7   Filed 06/17/21   Page 18 of 33
Case 20-51002-BLS   Doc 48-7   Filed 06/17/21   Page 19 of 33
Case 20-51002-BLS   Doc 48-7   Filed 06/17/21   Page 20 of 33
Case 20-51002-BLS   Doc 48-7   Filed 06/17/21   Page 21 of 33
Case 20-51002-BLS   Doc 48-7   Filed 06/17/21   Page 22 of 33
Case 20-51002-BLS   Doc 48-7   Filed 06/17/21   Page 23 of 33
Case 20-51002-BLS   Doc 48-7   Filed 06/17/21   Page 24 of 33
Case 20-51002-BLS   Doc 48-7   Filed 06/17/21   Page 25 of 33
Case 20-51002-BLS   Doc 48-7   Filed 06/17/21   Page 26 of 33
Case 20-51002-BLS   Doc 48-7   Filed 06/17/21   Page 27 of 33
Case 20-51002-BLS   Doc 48-7   Filed 06/17/21   Page 28 of 33
Case 20-51002-BLS   Doc 48-7   Filed 06/17/21   Page 29 of 33
Case 20-51002-BLS   Doc 48-7   Filed 06/17/21   Page 30 of 33
Case 20-51002-BLS   Doc 48-7   Filed 06/17/21   Page 31 of 33
Case 20-51002-BLS   Doc 48-7   Filed 06/17/21   Page 32 of 33
Case 20-51002-BLS   Doc 48-7   Filed 06/17/21   Page 33 of 33
